Citation Nr: 1025611	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to November 
1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

As a preliminary matter, the Board notes that the issue developed 
for appellate consideration is entitlement to service connection 
for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court found that an appellant's claim for service connection for 
PTSD should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court noted 
that the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was competent 
to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court also noted that the 
evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.  

In the case at hand, the Veteran has been diagnosed with PTSD and 
other psychiatric disorders.  In accordance with Clemons, the 
Board has recharacterized the issue on appeal as entitlement to 
service connection for psychiatric disability, to include PTSD.  

Although the Veteran has been provided adequate notice of the 
evidence and information needed to substantiate his claim for 
service connection for PTSD and of the respective duties of the 
Veteran and VA in obtaining evidence to support the claim, he has 
not been provided such notice with respect to the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD, to include on a secondary basis.  Therefore, 
further notice must be provided before the Board decides the 
issue on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5013A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  For the reasons explained below, the Board has 
determined that further development of the record is required to 
comply with VA's duty to assist the Veteran.

Corroborating evidence of the Veteran's claimed service stressors 
is required because the Veteran was not diagnosed with PTSD in 
service and the claimed stressors are not related to combat.  See 
38 C.F.R. § 3.304(f) (2009).  Although the RO determined that the 
Veteran did not provide sufficient information concerning his 
alleged stressors to permit verification, the Veteran provided 
more specific details concerning the stressors at his hearing 
before the Board.  

He reported being subjected two stressors while he was stationed 
in Bad Kissingen Germany.  The Veteran stated that he was with 
Battery A, 1st Battalion, 1st Air Defense Artillery during his 
time in Germany.  His service personnel records indicate that he 
arrived in Germany in June 1975.  The first stressor occurred 
about five or six months after he arrived in Germany and involved 
a bunkmate who talked to the Veteran about being depressed 
shortly before committing suicide.  The Veteran stated that his 
bunkmate committed suicide by jumping out the window by the 
Veteran's bed.  The Veteran stated that there was an 
investigation into the soldier's death and he was questioned as a 
result.  

The second stressor occurred in March or April 1979, when the 
Veteran assigned two soldiers to duty in a "Commo shack."  The 
two soldiers did not get along and argued.  One hit the other, 
PFC [redacted], in the head with a blunt metal rod, killing him.  The 
Veteran was one of the first NCOs on the scene and attempted to 
perform CPR.  

In light of the more specific details provided by the Veteran, 
the Board has determined that further development to verify the 
Veteran's claimed stressors is in order.  Additionally, if one or 
more of the Veteran's stressors are confirmed, the originating 
agency should provide the Veteran with a VA examination to 
determine whether he currently has PTSD and whether it is related 
to a verified in-service stressor. 

Moreover, since the Veteran has been diagnosed with other 
disorders that might be related to his active service or service-
connected disabilities, he should be afforded a VA examination to 
determine the nature and etiology of any other currently present 
acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The AMC/RO should provide all required 
notice in response to the Veteran's claim 
for service connection for psychiatric 
disability other than PTSD, to include on 
a secondary basis.

2.  The AMC/RO should undertake 
appropriate development to obtain a copy 
of all outstanding records pertaining to 
post-service treatment or evaluation of 
the Veteran for any psychiatric disorders.

3.  The AMC/RO should contact the U.S. 
Army & Joint Services Records Research 
Center (JSRRC) or any other appropriate 
agency and request it to attempt to verify 
the alleged service stressors identified 
above.  The JSRRC should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  A search of unit and 
organizational histories should also be 
made, including any reports by the Army 
Criminal Investigation Division (CID), or 
any other military law enforcement 
agencies, particularly those involved in 
the March/April 1979 incident.

4.  Then, the Veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist.  The claims folders must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.  

If one or more service stressors have been 
verified, the examiner should be informed 
of the verified stressor(s) and requested 
to confirm or rule out a diagnosis of PTSD 
based upon the verified stressor(s).  If 
PTSD is diagnosed, the elements supporting 
the diagnosis should be identified.  If 
PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
diagnostic criteria for PTSD.

The examiner should also determine if the 
Veteran currently has any other acquired 
psychiatric disorders or if any such 
disorders were present during the period 
of this claim.  With respect to each 
acquired psychiatric disorder present at 
any time during the period of the claim, 
the examiner should provide an opinion as 
to whether the disorder is etiologically 
related to the Veteran's active service or 
was caused or permanently worsened by 
service-connected disability or 
disabilities.

The rationale for all opinions expressed 
must also be provided.

5.  The AMC/RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the AMC/RO should adjudicate the 
Veteran's claim for service connection for 
psychiatric disability on a de novo basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


